Citation Nr: 0118826	
Decision Date: 07/19/01    Archive Date: 07/24/01	

DOCKET NO.  99-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for an abdominal 
disorder due to undiagnosed illness.

3.  Whether new and material evidence has been submitted in 
support of a claim of entitlement to service connection for 
an undifferentiated somatoform pain disorder.

4.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with a herniated nucleus 
pulposus, L3-4, currently evaluated as 40 percent disabling.

5. Entitlement to increased (compensable) rating for 
chondromalacia of the patella of the right knee.

6.  Entitlement to increased (compensable) rating for 
chondromalacia of the patella of the left knee.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973, and he had additional service from November 
1990 to July 1991.  The latter period of service included 
service in the Persian Gulf from January 6, 1991 to June 15, 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought. 

In a statement dated in March 1998, the veteran sought to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  Because that issue is not before the 
Board on this appeal, it is hereby referred to the RO for 
appropriate action.

The claims pertaining to a prostate disorder; for an 
abdominal disorder due to an undiagnosed illness; and the 
increased rating claim for degenerative joint disease of the 
lumbar spine will be addressed in the Remand portion of the 
decision along with the reopened claim for a somatoform 
disorder.
FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 1992, the 
RO denied the veteran entitlement to service connection for 
pain in the rib cage.

2.  There is evidence associated with the claims file 
subsequent to the March 1992 decision which is neither 
cumulative nor redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  The veteran's right knee disability is reflected by 
complaints of pain on motion and manifested by extension 
limited to minus 13 degrees, flexion limited to 76 degrees 
along with possible arthritic changes.

4.  The veteran's left knee disability is reflected by 
complaints of pain and manifested by the possible presence of 
arthritis.


CONCLUSIONS OF LAW

1.  The March 1992 RO decision which denied entitlement to 
service connection for pain in the rib cage is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for somatoform pain disorder has been submitted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The schedular criteria for a 20 percent rating, but no 
more for right knee chondromalacia have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71, Diagnostic Code 5003, 5257, 
5260, 5261 (2000).

4.  The schedular criteria for a 10 percent rating, but no 
more for left knee chondromalacia have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71, Diagnostic Code 5003, 5257, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  With respect to the issues addressed on the 
merits below, the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claims.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claims, and the Board 
will proceed with appellate disposition on the merits as to 
whether new and material evidence has been submitted for 
somatoform pain disorder and entitlement to increased rating 
for chondromalacia of the knee bilaterally.  

The Board notes that efforts have been unsuccessful in 
obtaining the veteran's service medical records pertaining to 
his first period of service (from 1971 to 1973).  It bears 
emphasis, however, that the absence of service medical 
records for the veteran's first period of service does not 
have any bearing on the adjudication of the increased rating 
claims on appeal because those claims arise from the 
veteran's second period of service, and records are available 
for that period.  Likewise, the record is also adequate to 
ascertain whether new and material evidence has been 
submitted in support of a claim for an undifferentiated 
somatoform disorder.  Any error by the RO in regards to such 
claims vis-à-vis service records from 1971 to 1973 is 
harmless, and the veteran was not prejudiced.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Somatoform Disorder

In July 1991, the veteran filed a claim for compensation 
benefits, in pertinent part, for pain on the right side of 
the rib cage.  This claim was denied in a March 1992 rating 
decision.  He was notified of that determination, but he did 
not initiate an appeal with a timely notice of disagreement.  
Accordingly, the rating decision became final.  38 U.S.C.A. 
§ 7105(c).

In a December 1998 communication, the veteran requested that 
his claim be reopened.  The RO characterized his claim as 
whether new and material evidence had been submitted to 
reopen a claim for somatoform pain disorder.  Finding that no 
new and material evidence had been submitted, the RO denied 
his request in a September 1999 rating action.  The present 
appeal ensued.  

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence that was of record at the time of the last 
denial included an October 1991 VA examination, which failed 
to clinically identify any pain in the rib area.

Subsequent to that final rating determination, in September 
1996, the veteran was afforded an examination by the chief of 
community mental health services at Lyster Army Hospital, 
Fort Rucker, Alabama.  Diagnosis was undifferentiated 
somatoform disorder, a pain disorder associated with his 
general medical condition.  The examiner noted that the case 
merited the above-stated diagnoses because the veteran's 
symptomatology appeared out of proportion to the physical 
findings and judgment of the orthopedic surgeon. 

In August 1997, the veteran was afforded an electrodiagnostic 
study by Neurology Consultants of Central Alabama.  EMG 
findings were that all muscles tested were reported as 
normal.  The examiner concluded that the electrophysiologic 
findings were compatible with peripheral neuropathy.  A 
September 1997 clinical report was generated in association 
with that study.  The examiner noted the absence of evidence 
of radiculopathy.  The veteran's MRI of the lumbar and 
cervical spine done in 1995 showed evidence of herniated 
discs but there was no compression of the nerve root.  Some 
foraminal stenosis was noted on the left side.  In the lumbar 
spine there was evidence of spinal stenosis at L4-5 with 
thick ligamentum flavum.  Also, at L3-L4, there was a right 
paracentral disc and spinal stenosis.  There was also some 
facet hypertrophy at L2-L3.  The veteran did not take his 
medications as instructed because he claimed he had lost his 
prescription.  Assessment was degenerative joint disease and 
disc disease of the cervical and lumbar spine without 
evidence of radiculopathy on EMG/NCV study.  Peripheral 
neuropathy, rule out neuropathy secondary to nerve gas 
exposure in the Gulf War was also assessed.  The examiner 
commented that the cause of the veteran's neuropathy could be 
nerve gas exposure as his symptoms started after his service 
in the Gulf.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current claim results 
from military service in 1991 do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

At the time of the RO's March 1992 rating decision, there was 
no medical evidence which suggested the presence of any 
disability.  The September 1996 and August/September 1997 
medical records identify the presence of a disability and the 
possible association of such condition to exposure to 
chemical agents in the Gulf War.  Under the circumstances, 
the Board believes that those latter records are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In other words, the new 
medical records constitute new and material evidence, and the 
veteran's claim has therefore been reopened. 

The Board notes that a VA examination of August 1998 
essentially disputes the presence of a somatoform disorder.  
It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.

Knees

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Where there 
is limitation of leg flexion to 15 degrees, a 30 percent 
evaluation would be warranted.  Where the limitation is to 30 
degrees, a 20 percent evaluation is warranted.  A 10 percent 
evaluation is warranted where leg flexion is limited to 45 
degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5003 of the VA schedule for rating 
disabilities, a 20 percent  evaluation is appropriate for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations and a 10 percent 
evaluation is appropriate for degenerative arthritis with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.

Diagnostic Code 5003 of the rating schedule provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4.71, Diagnostic 
Code 5003.  

The veteran was afforded a VA examination in December 1997.  
He had a history of injury to both knees in 1991 when he fell 
from a truck.  At that juncture he had had no operations on 
his knees and did not wear any braces.  He now uses a cane 
for walking because of pain in his back and also because of 
his knees.  He also takes Motrin for the knee pain.  On 
physical examination the veteran was apparently not able to 
cooperate very well in doing range-of-motion testing.  He 
complained of very much pain with any sort of movements of 
his knees.  However, there was no deformity or tenderness 
noted of either knee.  He complained of pain in the back with 
flexion of the left knee and complained of pain in the distal 
quadriceps muscle on flexing the right knee.  Attempts at 
further flexion were met by resistance.  There was no 
instability noted of either knee but the examination in the 
anterior posterior direction was not entirely satisfactory 
because the patient was unable to cooperate.  Ranges of 
motion as far as could be measured in the right knee was 
extension limited to 0 degrees, flexion to 78 degrees.  In 
the left knee, extension was limited to 0 degrees and flexion 
to 90 degrees.  X-rays of both knees revealed minimal 
degenerative arthritis in the right and left knees.  
Diagnosis was chronic pain in both knees status post remote 
injury, and minimal degenerative joint disease of the right 
and left knees.

The veteran was afforded additional X-rays in March 1998.  
The examiner noted some arthritic changes about the knees may 
be present.  The impression was "arthritic change about 
knees is evident". 

The veteran was afforded additional X-rays of the knees in 
August 1998.  The impression was normal study and normal 
knees.  In August 1998 the veteran was afforded a general 
medical examination which included a component pertaining to 
his knees.  Examination of both knees revealed a slight 
tenderness to the right knee.  There was a questionable 
swelling of the right knee.  The stability of both knees was 
within normal limits.  Range of motion of the knees was again 
conducted at the request of the examiner that the patient 
exercise maximal effort in performing range of motion.  The 
veteran complained of considerable pain.  Range of motion of 
the right knee was as follows:  Extension limited to minus 13 
degrees, flexion limited to 76 degrees.  Range of motion of 
the left knee was as follows:  Extension limited to 
0 degrees; flexion to 94 degrees.  Diagnosis was bilateral 
knee pain with decreased range of motion with normal X-ray.  
The examiner commented that functional loss due to pain in 
both knees in the opinion of the examiner was significant.  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

On the one hand, only slight tenderness of the right knee was 
reported on one occasion.  The absence of deformity and 
instability was noted with respect to either knee.  X-rays 
revealed normal to only minimal degenerative arthritis in 
either knee.  On the other hand, the veteran has expressed 
complaints of pain in both knees.  The veteran's pain 
complaints, apparently, were accepted by clinical examiners.  
Furthermore, clinical findings with respect to limitation of 
flexion fall short of a compensable level of disability.

Resolving all doubt in favor of the veteran and considering 
the August 1998 clinical findings, the Board considers that 
the veteran's right knee warrants a 20 percent evaluation in 
accordance with criteria set forth under Diagnostic Code 
5261, limitation of extension of the knee.  Any higher 
evaluation is not supported or approximated.  

With respect to the veteran's left knee, a compensable 
evaluation pursuant to Diagnostic Codes 5257, 5260 or 5261 is 
not demonstrated.  Nevertheless, a separate 10 percent rating 
can be assigned under the provisions of Diagnostic Code 5003, 
where there is X-ray evidence of arthritis and objective 
evidence of limitation of motion that is noncompensable under 
the applicable diagnostic code.  VAOPGCPREC 9-98 (1998).  In 
this case, the complaints of pain and the possible presence 
of arthritis in the left knee support a 10 percent evaluation 
for the left knee.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
determined that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  It also noted the exception which 
prohibits pyramiding at 38 C.F.R. § 4.14.  This provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
In balancing these two provisions of the Rating Schedule, the 
critical element for allowing separate evaluations would be 
that none of the symptomatology from a single disability 
would be duplicative or overlapping.  Id.  Accordingly, since 
the foregoing analysis of the veteran's right knee 
contemplated pain and limitation of motion, additional 
consideration of the veteran's right knee for arthritis would 
be precluded.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the disabled joints.  As such 
clearly establishes that ankylosis is not present, the 
criteria set forth in Diagnostic Code 5256 pertaining to 
ankylosis are inapplicable and cannot serve as the basis for 
an increased rating.

The Board also considers that inasmuch as the assigned 
evaluations are predicated on painful motion they encompass 
the veteran's objectively ascertainable functional impairment 
due to pain for the period in question.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The examiner's characterization of the level of 
disability as severe is not in keeping with clinical 
findings.  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assignable compensable rating is appropriate.

Because the preponderance of the evidence is otherwise 
against the claims, the benefit of the doubt doctrine is not 
for further application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's knees have caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 






ORDER

The veteran's claim of entitlement to service connection for 
a somatoform pain disorder is reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision.

Entitlement to a 20 percent disability evaluation for right 
knee chondromalacia is granted, subject to the provisions 
governing the award of monetary benefits.  

Entitlement to a 10 percent disability evaluation for left 
knee chondromalacia is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

As noted above, efforts have been unsuccessful in obtaining 
the veteran's service medical records pertaining to his first 
period of service (from 1971 to 1973).  The veteran has 
advanced argument to the effect that he had treatment for a 
prostate condition during the first period of service.  The 
Board is of the opinion that additional efforts should be 
made to obtain copies of his medical records for his first 
period of service.  

The Board also notes that on his most recent VA examination 
in August 1998, the veteran was diagnosed with elevated 
prostate-specific antigen of undetermined significance.  It 
is unclear as to whether such clinical findings constitute a 
disability and, if so, whether such is related to the 
veteran's service.  A medical opinion would be helpful in 
resolving the matter on appeal.

The Board notes that the veteran has been identified with 
stomach polyps, biopsied in April 1997.  Gastric polyps were 
diagnosed on the August 1998 VA examination.  The relevant 
medical record associated with such treatment also makes 
prominent reference to the fact that the veteran is a Persian 
Gulf veteran.  While no clear association has been made by 
any medical personnel as to a relationship between stomach 
polyps and the veteran's service in the Persian Gulf, the 
Board is of the view that a medical opinion should be 
obtained. 

Likewise, the medical records associated with the veteran's 
claim for a somatoform disorder also prominently reference 
his service in the Persian Gulf.  For reasons already stated, 
the Board considers that a medical opinion is necessitated to 
ascertain whether it is at least as likely as not (a 50 % or 
greater likelihood) that the veteran's pain disability beyond 
that associated with identified disabilities was caused by 
his military service.  

The Board notes that the veteran was afforded inter discal 
electro therapy (IDET) treatment for his lumbar back 
pathology in February 2000.  The procedure was to be 
performed in two stages; whereas only the records from the 
first stage of the therapy sessions have been associated with 
the claims file.  The VA's statutory duty to assist includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Inasmuch as a determination on the 
merits of the veteran's appeal cannot be made without 
consideration of that evidence, the case is necessarily 
remanded to obtain such records.  Moreover, the Board is of 
the opinion that another examination of the lumbar spine is 
indicated to assess the beneficial effect, if any, of the 
IDET treatment.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
veteran's Army National Guard unit as 
appropriate and request all of the 
veteran's service medical records not 
previously obtained, particularly service 
medical records from his first period of 
service.

2.  After obtaining any necessary 
release, the RO should obtain copies of 
all hospitalization and treatment records 
from the Baptist Medical Center 
pertaining to the veteran's lumbar spine 
disability for the period from February 
5, 2000 to the present for incorporation 
into the record.

3.  If the search for the foregoing 
records has negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.  Notification should 
be provided to the veteran that: 
identifies the records that are unable to 
be obtained; briefly explains the efforts 
that were made to obtain those records; 
and describes any further action to be 
taken by the VA with respect to the 
claim.

4.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
nature and severity of all disabilities 
involving the lumbar spine.  The 
examination should include all tests and 
studies deemed necessary.  

The veteran's lumbar spine should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner is also requested to note the 
normal ranges of motion of the affected 
joints.  

The examiner is requested to determine 
whether the veteran's lumbar spine 
exhibits weakened movement or excess 
fatigability attributable to the service-
connected disability, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost due to any weakened 
movement or excess fatigability.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when either 
the lumbosacral or sacroiliac joints are 
used repeatedly over a period of time.  
The examiner should provide a complete 
rationale for all conclusions reached.  

The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to completion of the 
examination report.

5.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain 
whether the veteran has a somatoform pain 
disorder and, if so, to offer an opinion, 
without resort to speculation, as to 
whether it is as likely as not that any 
then existing somatoform pain disorder is 
etiologically related to the veteran's 
service.  Any special tests deemed 
warranted by the examiner should be 
administered.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  The complete 
rationale for all opinions expressed must 
be provided.  

6.  After service medical record 
development has been accomplished to the 
degree possible, the claims file should 
be referred to a VA physician or 
appropriate specialist.  The examiner is 
requested to review the claims folder, 
including the service medical records.  
Based on this review, the examiner is 
requested to offer an opinion as to 
whether the veteran has a prostate 
disability and, if so, whether it is as 
least as likely as not that the condition 
is etiologically related to, and/or has 
been aggravated by, the veteran's 
service.  If the physician believes that 
an examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

